Case: 14-40531      Document: 00513007823         Page: 1    Date Filed: 04/16/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                    No. 14-40531                              FILED
                                  Summary Calendar                        April 16, 2015
                                                                         Lyle W. Cayce
                                                                              Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

CHRISTOMO SANTANA-ROJAS, true name Crisostomo Santana-Rojas,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 5:13-CR-1002-1


Before KING, JOLLY, and HAYNES, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Cristomo Santana-Rojas has moved
for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011). Santana-Rojas has not filed a response.
       The record reflects that Santana-Rojas wishes to appeal his sentence
only. See United States v. Garcia, 483 F.3d 289, 291 (5th Cir. 2007). Santana


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-40531   Document: 00513007823    Page: 2   Date Filed: 04/16/2015


                               No. 14-40531

has completed the confinement portion of his sentence, however, and he has
been removed from the United States and may not return. Therefore, the
appeal is moot. See United States v. Rosenbaum-Alanis, 483 F.3d 381, 382-83
(5th Cir. 2007).
      Counsel’s motion for leave to withdraw is GRANTED, counsel is excused
from further responsibilities herein, and the APPEAL IS DISMISSED AS
MOOT.




                                     2